Citation Nr: 1116625	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  03-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a traumatic fracture of the 2nd and 3rd proximal phalanx of the left (major) hand, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  He also had an unverified period of service in the Naval Reserves.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the above claim and a claim for service connection for a left thumb disability, to include as secondary to the Veteran's service-connected residuals of a traumatic fracture of the 2nd and 3rd proximal phalanx of the left (major) hand.

The issues were remanded by the Board in March 2004 for further development.  A decision was subsequently promulgated by the Board in March 2006, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Order, the Court granted a Joint Motion for Remand, vacated the March 2006 Board decision, and remanded the matter to the Board for further review.  

In a decision dated in May 2009, the Board granted service connection for left median nerve damage with associated spasming of the left thumb, and remanded the remaining issue of entitlement to a rating in excess of 20 percent for residuals of a traumatic fracture of the 2nd and 3rd proximal phalanx of the left (major) hand on the basis that the adjudication of this claim should be held in abeyance pending the RO's assignment of a rating for the newly service-connected disability.  In a February 2011 rating decision, the RO assigned a 30 percent rating for left median nerve damage with associated spasming of the left thumb, and the remaining increased rating claim has been returned to the Board for further appellate consideration.  Parenthetically, the Board notes that since the Veteran to date has not filed a notice of disagreement with the rating assigned by the February 2011 rating decision, the sole issue for appellate review is whether the Veteran is entitled to a rating in excess of 20 percent for residuals of a traumatic fracture of the 2nd and 3rd proximal phalanx of the left (major) hand. 

The issues of entitlement to service connection for shoulder/hand syndrome and contracture of the 4th and 5th fingers have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals of a traumatic fracture of the 2nd and 3rd proximal phalanx of the left (major) hand is not productive of more than compensable limited flexion of the index and long fingers; and a rating in excess of 20 percent is not available at any point during the time frame relevant on appeal.    


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for traumatic fracture of the 2nd and 3rd proximal phalanx of the left (major) hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5216-5230 (in effect before and after August 26, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. Supreme Court recently reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The U.S. Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective VCAA notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the U.S. Supreme Court rejected the reasoning of the Federal Circuit, in part, because it found that the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the U.S. Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because reversal is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit Court held that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's daily 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2002, prior to the initial RO decision that denied the claim in August 2002.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Thereafter, he was provided with similar VCAA notices in March 2004, April 2004, and May 2009, at which time the Veteran was also generally advised of the bases for assigning ratings and effective dates and later provided with an additional supplemental statement of the case in February 2011.  

Further, in this case, the Veteran was provided with correspondence regarding what was needed to support his claim.  Specifically, the March 2002 VCAA notice letter advised the Veteran that his statements and medical and employment records could be used to substantiate his claim, and the Veteran can reasonably be expected to have understood the applicable diagnostic codes provided in the August 2003 statement of the case, November 2005 and October 2007 supplemental statements of the case, and a letter dated in May 2009.  Thus, given the August 2003, November 2005, October 2007, and May 2009 VA correspondence, the Veteran is expected to have understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what was needed to support his claim as reflected in his statements and correspondence.  Specifically, at the time of his VA examination in May 2003, while he indicated that he was retired on cardiac disability for the previous ten years, he noted that his writing with the left hand was poor, and that he used his right hand for manipulative tasks.  Similarly, at the time of his most recent VA examination in June 2010, he noted that over the past several years, manual labor had increased the pain in his left hand.  

In summary, the Board submits that the above statements and evidence demonstrate the Veteran's knowledge of the need to be worse to support his claim, with particular emphasis on an adverse impact on his employment, and that any notice deficiencies in this matter do not affect the essential fairness of the adjudication.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained service, VA, and private treatment records.  The Veteran was also afforded multiple VA examinations to support his increased rating claim, and the Veteran has not argued that the most recent VA examination was inadequate for rating purposes.  Significantly, the Veteran has also not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), which represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify various disabilities.  38 C.F.R., Part 4.

Generally, an evaluation of the extent of impairment requires consideration of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as here, service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

The Veteran fractured the proximal phalanx of the 2nd and 3rd fingers (index, and middle or long) of his left hand in service in November 1966.  He is left handed, so that hand is his major hand.  On separation examination in June 1967, a 3-inch scar of the left thumb was noted.  On reserve examination in February 1969, ankylosis of the distal joint of the left thumb was also noted.  Service connection for traumatic fracture of the second and third proximal phalanx was granted, effective December 1999, and a 20 percent rating was assigned.

A VA X-ray report of the left hand conducted in July 1999 is of record.  Soft tissue swelling and multiple fragments at the base of the proximal phalanx of the thumb from the previous injury was noted.

A VA examination was conducted in March 2000.  The Veteran stated that he did not experience any problems with his fingers until 1991, at which time he experienced weakness and cramping of the left hand, which had become progressively worse.  Left handgrip strength was 4/5.  The Veteran could fully flex his second and third digits of the left hand to oppose his thumb.  The diagnosis was residuals of traumatic fracture of the second and third proximal phalanx.  The examiner stated that the examination was conducted during a period of quiescent symptoms, that the Veteran's symptoms could be significantly altered during flare-ups, and that quantification of such changes would require an examination during the flare-up.

A VA examination was conducted in June 2001.  The Veteran stated that his left hand cramped.  Physical examination found no evidence of any deformity or atrophy of the upper extremities.  Left handgrip strength was 4/5.  There was no sensory deficit of the hands.  Motion of all fingers of the left hand was medial interphalangeal joint flexion of 80 degrees, proximal interphalangeal joint flexion of 105, distal interphalangeal (IP) joint flexion of 60 degrees, and extension of 0 degrees.  Phalen's and Tinel's signs were negative.  The diagnosis was status post fracture of the proximal phalanges of the left index, long and ring fingers with no residual impairment.

A VA progress note with addendum dated in February 2002, is of record.  The examiner noted ankylosis at the interphalangeal joint of the left thumb.  The physician noted that the Veteran's left hand grip strength was 3-4/5.  A long scar over the left thumb was noted.  He stated that secondary to this injury, the Veteran was having increasing difficulty using his left hand which required a normally functioning opposable thumb, and that use of the thumb in an alternative manner caused the Veteran significant distress.

A VA examination was conducted in July 2002.  The Veteran complained of severe pain and discomfort in his left hand.  The Veteran stated that he was born with an extra thumb on the left hand and it was surgically removed.  He also stated that he had developed a left thumb condition because his service-connected second and third finger condition caused him to overuse the left thumb.  A left hand X-ray was reported to be normal.  The examiner stated that the Veteran had a status post crush injury to the first and second proximal phalanges of the left hand with decreased range of finger motion and grip strength.  The examiner also found a mass, etiology unknown, between the left thumb and index finger.  The examiner also stated this mass was not a residual of the in-service trauma.

A VA examination was conducted in May 2003.  The Veteran complained of a tingling sensation in both hands.  The Veteran did not have any incapacitating symptoms within the past year.  Left hand examination noted no deformity, atrophy or sensory defect.  Hand grip strength was 5/5, bilaterally.  The Veteran was unable to touch the proximal palmar crease with his left index and long fingers by 3 centimeters.  Regarding the left index and long fingers, metaphalangeal joint flexion was 70 degrees (normal is 90 degrees), extension was 0 degrees (normal is 0 degrees), proximal interphalangeal joint flexion was 90 degrees (normal was 100 degrees), and distal interphalangeal joint flexion was 45 degrees (normal is 90 degrees).  The diagnosis was status post fracture of the left index and long fingers with residual restriction of the small joints of the fingers; and thumb examination was normal.

A VA examination was conducted in October 2005.  The examiner stated that the claims file was reviewed.  The Veteran complained of persistent left hand pain, soreness, tenderness, and aching.  Physical examination of the left hand noted that the thumb had a congenital deformity.  Examination of the left index and long fingers showed no swelling, deformity, or pain.  The Veteran had good dexterity, except he could only get the tip of his thumb to the tip of his little finger to within 1/2 inch.  The examiner noted that the Veteran's left hand grip with attachment was good, but a little diminished compared to the right hand.  It was also noted that the Veteran had full and complete range of motion of the distal interphalangeal, proximal interphalangeal, and metaphalangeal joints of the left index and long fingers.  The examiner stated, according to the DeLuca elements, that repetitive use caused increased aching, pain, soreness, tenderness, and fatigability.  No change was noted on examination.  The examiner concluded that any comment on range of motion change would be speculative.  An X-ray examination of the left hand found minimal arthritis.  The diagnosis was residual fracture, proximal phalanx, left index and long fingers; and congenital polydactyly, left thumb post operative.  

A private medical report from January 2006 reflects that the Veteran had a cramping episode that affected the intrinsic muscle groups of the left hand.  More specifically, the thenar muscle group contracted to cause the thumb to flex into the palm with the IP straight.  The second digit was also affected with flexion at the metacarpophalangeal level with the IP's extended.  The cramping was reportedly relieved with palpation of the thenar muscle group with passive extension and abduction of the first digit.  

Another private medical report, received in June 2007, indicates that because of the contracture deformity on the 2nd and 3rd fingers of the left hand, the Veteran had been having difficulty with the use of the thumb and also the 4th and 5th fingers.  It was noted that recently, the Veteran had also been having more difficulty in using the hand because of the inability to spread and adduct the 5th finger.  It was further noted that the Veteran had been evaluated by a hand and orthopedic surgeon, and was told that he had carpal tunnel syndrome.  There was no sign of inflammatory arthritis.  

VA treatment records for the period of February to May 2008 reflect that in February 2008, the Veteran continued to have pain in his hands; however, the stiffness was slightly better than before when he was not on prednisone.  Examination revealed somewhat restricted motion at the second and third fingers, which was related to old trauma, but no evidence of active arthritis.  The impression was pain and stiffness in the hands secondary to neuropathic pain.  In May 2008, it was noted that the Veteran's hand pain was stable but that he had new complaints of significant cramping in his fingers.  The assessment included pain and stiffness in both hands with no evidence of inflammatory arthritis.  It was believed that the complaints were multifactorial, and could be related to peripheral polyneuropathy and shoulder-hand syndrome.  

A private consultation report from September 2008 indicates that when the Veteran was weaned off of steroids in connection with his heart transplant, he developed severe stiffness and pain of his hands bilaterally.  It was also noted that he had an old crush injury involving the 2nd and 3rd fingers of the left hand, with some neuropathic changes and carpal tunnel syndrome.  The Veteran was also noted to have troubles with ulnar distribution and movement of the 5th finger.  Examination of the left hand revealed decreased flexion of the 2nd and 3rd fingers of the left hand.  The assessment included dysfunction of the left hand related to prior injury to the 2nd and 3rd fingers with secondary problems of gripping with the thumb and carpal tunnel syndrome.  

A private medical statement from October 2008 reflects Dr. Graham's opinion that the Veteran's pain, cramping, and spasms were secondary to the abnormal hand mechanics secondary to the Veteran's finger fractures in service.  

VA treatment records from March 2009 reflect an impression that included reflex sympathetic dystrophy/shoulder-hand syndrome, multifactorial in origin.  It was noted that the possible underlying causes included history of previous trauma, neuropathy, and recent cardiac transplant.  

A July 2009 private medical statement from Dr. Graham reflects the opinion that in addition to pain and cramping of the 4th and 5th fingers that was secondary to the Veteran's service-connected finger fractures, the Veteran had also developed left thumb arthritis as a result of this service-connected disability.  

VA neurological disorders examination in June 2010 revealed that the Veteran reported increased pain with manual labor in the left hand manifested by constant ache in the index finger, thenar eminence, and the base of the thumb.  The Veteran had no complaints of pain, tingling or burning at this time.  Previous electromyography (EMG) in 2009 was noted to show that sensory median and radial nerve conduction were normal.  The overall diagnosis was left hand injury with residual intermittent pain and discomfort.  Occupational impairments included problems with lifting and carrying, decreased strength in the upper extremity, and pain.  Effects on daily activities included difficulty holding a glass, combing hair, washing dishes, and carrying, lifting, or using tools.  

The Veteran asserts that he is entitled to a rating in excess of 20 percent for his service-connected residuals of a traumatic fracture of the 2nd and 3rd proximal phalanx of the left (major) hand.  As was noted previously, the Veteran is also in receipt of a 30 percent rating for left median nerve damage with associated spasming of the left thumb, and therefore this aspect of the Veteran's service-connected left hand disability may not be considered in connection with the remaining claim on appeal.  On the other hand, the Board notes that in July 2009, Dr. Galen Graham indicated that the Veteran had arthritis of the thumb, and to the extent service connection has been established for the Veteran's left thumb disability, the Board will consider whether any additional disability of the left thumb would entitle the Veteran to a higher rating.  While Dr. Graham further indicated that the cramping of the 4th and 5th fingers was also secondary to the Veteran's service-connected residuals of finger fracture, since service connection has not been formally established for this disability, it may not be considered in connection with the instant claim for increased rating.  

It should further be noted, however, that the disability with respect to the Veteran's 4th and 5th fingers, even if service connected, would not provide a basis for an increased rating based on nerve impairment as to do so would constitute pyramiding.  More specifically, the Veteran's contracture of the thumb, index, and long fingers are considered the dominant manifestation of the Veteran's nerve impairment and is currently rated as 30 percent disabling under Diagnostic Code 8515, relating to the median nerve, and a note following the rating criteria for the nerves of the upper extremities states that the combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular involvement.  See 38 C.F.R. § 4.124a.  Here, the record reflects that the most significant clinical and diagnostic findings relate to the median nerve, and secondarily, the ulnar nerve, and there is no evidence of additional nerve involvement.  Thus, to also rate the Veteran's 4th and 5th finger contracture under the criteria for ulnar nerve damage would be prohibited as rating the same symptoms under different diagnostic codes.  See 38 C.F.R. § 4.14 (2010).  Finally, there is also no evidence of any muscle injury of the hand that affects impairment that is different than the impairment relating to the symptoms compensated under the criteria for median nerve damage.  38 C.F.R. § 4.55(a) (2010).  

With respect to the left hand disability not already contemplated by the separate 30 percent rating for median nerve damage, the Board would like to first point out that the criteria for rating disabilities of the fingers changed in August 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002).  Under the rating criteria that became effective August 26, 2002, these diagnostic codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  Full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from 0 to 90 degrees; proximal interphalangeal joint (PIP) flexion from 0 to 100 degrees; and distal interphalangeal joint (DIP) flexion from 0 to 70 or 80 degrees.

The Board notes that in reviewing the old and new criteria for disabilities of the fingers as it pertains to the Veteran's service-connected condition, neither criteria are more favorable than the other.

The Board would like to also point out that the record reflects some decrease in motion relating to all fingers of the left hand, but that ankylosis has only been confirmed to exist with respect to the IP joint of the left thumb.    

With regard to the criteria in effect prior to August 26, 2002, the Board notes that favorable ankylosis of the index and long finger warranted a 20 percent evaluation for both the dominant and nondominant hand; favorable ankylosis of the thumb, index, and middle finger warranted a 40 percent rating for the dominant hand and a 30 percent rating for the nondominant hand; favorable ankylosis of the thumb, index, middle, and ring fingers warranted a 50 percent rating for the dominant hand and a 40 percent rating for the nondominant hand; and favorable ankylosis of five digits warranted a 50 percent rating for the dominant hand and a 40 percent rating for the nondominant hand.  38 C.F.R. § 4.71a, Codes 5220-5223.  

Unfavorable ankylosis of the index and middle finger warranted a 30 percent evaluation for the major hand; unfavorable ankylosis of the thumb, index, and middle finger warranted a 50 percent rating for the dominant hand and a 30 percent rating for the nondominant hand; unfavorable ankylosis of the thumb, index, middle, and ring fingers warranted a 60 percent rating for the dominant hand and a 50 percent rating for the nondominant hand; and unfavorable ankylosis of five digits warranted a 60 percent rating for the dominant hand and a 50 percent rating for the nondominant hand.  38 C.F.R. § 4.71a, Codes 5216-5219.

Ankylosis was considered to be favorable when the ankylosis did not prevent flexion of the tip of the finger to within 2 inches (5.1 cm.) of the median transverse fold of the palm.  It was considered unfavorable when it precluded such motion.  Extremely unfavorable ankylosis was to be rated analogous to amputation under the provisions of Diagnostic Code 5156.  Ankylosis was considered to be extremely unfavorable when all the joints of the finger were in extension or in extreme flexion, or when there was rotation and angulation of the bones.  38 C.F.R. § 4.71a, Code 5226; note (3) preceding Diagnostic Code 5216; note (a) following Code 5219; and note following Diagnostic Code 5227.

The ratings for Codes 5220 through 5223 apply to favorable ankylosis or limited motion permitting flexion of the tips to within 2 inches (5.1 cm.) of the median transverse fold of the palm.  Finger limitation of motion of less than 1 inch (2.5 cm.) in either direction was not considered disabling.  Combinations of finger amputations at various levels, or of finger amputations with ankylosis or limitation of motion of the fingers was to be rated on the basis of the grade of disability, i.e., amputation, unfavorable ankylosis, or favorable ankylosis, most representative of the levels or combinations.  With an even number of fingers involved, and adjacent grades of disability, the higher of the two grades was to be selected.  38 C.F.R.§ 4.71a.  

Under the new rating criteria, favorable ankylosis of the thumb and any finger warrants a 30 percent rating for the dominant hand and a 20 percent evaluation for the nondominant hand; favorable ankylosis of the thumb and any two fingers warrants a 40 percent rating for the dominant hand and a 30 percent rating for the nondominant hand; favorable ankylosis of the thumb and any three fingers warrants a 50 percent rating for the dominant hand and a 40 percent rating for the nondominant hand; and favorable ankylosis of five digits of one hand warrants a 50 percent rating for the dominant hand and a 40 percent rating for the nondominant hand.  38 C.F.R. § 4.71a, Codes 5220-5223 (2010).  Unfavorable ankylosis of the thumb and any finger warrants a 40 percent rating for the dominant hand and a 30 percent evaluation for the nondominant hand; unfavorable ankylosis of the thumb and any two fingers warrants a 50 percent rating for the dominant hand and a 40 percent rating for the nondominant hand; unfavorable ankylosis of the thumb and any three fingers warrants a 60 percent rating for the dominant hand and a 50 percent rating for the nondominant hand; and unfavorable ankylosis of five digits of one hand warrants a 60 percent rating for the dominant hand and a 50 percent rating for the nondominant hand.  38 C.F.R. § 4.71a, Codes 5216-5219 (2010).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Under both the old and new criteria, a rating under amputation is not required as both the metacarpophalangeal and proximal interphalangeal joints of all of the fingers of the left hand have not been shown to be ankylosed either in extension or extreme flexion, and there has been no demonstration of rotation or angulation of the bones.  38 C.F.R. § 4.71a.  As noted by the range of motion measurements on VA examinations cited above the Veteran's left thumb, index, long, and little fingers have exhibited decreased motion but with the exception of the IP joint of the left thumb, they have not been shown to be ankylosed.  Such findings also do not approximate unfavorable ankylosis with respect to any finger of the left hand under either the old or new criteria.  See the notes precedent to former and current Diagnostic Codes 5216-5219.  

In this case, with the exception of the IP joint of the left thumb, limitation of motion akin to either unfavorable or favorable ankylosis of any digit is also not present.  Therefore, a higher evaluation under former or current Diagnostic Codes 5216-5219 and Diagnostic Codes 5220-5223 is not warranted.  

Before addressing the new rating criteria relating to the evaluations now available for limitation of motion of the thumb, index or longer and ring or little finger, the Board would like to point out that while the Veteran's service-connected residuals of finger fracture are currently assigned a 20 percent rating under Diagnostic Code 5223 based on the favorable ankylosis of two fingers, the evidence of record only documents the favorable ankylosis of one finger, i.e., the favorable ankylosis of the left thumb.  In this regard, the Board further observes that the favorable ankylosis of the thumb warrants, at most, a 10 percent rating under both former and current Diagnostic Code 5224.  

In addition, to the extent Diagnostic Codes 5228, 5229 and 5230 now permit ratings for limitation of motion of the thumb, index or long finger and ring or little finger, respectively, these Diagnostic Codes also do not individually provide a basis for a rating in excess of 20 percent for the Veteran's service-connected residuals of finger fracture.  More specifically, Diagnostic Code 5228 now provides a 20 percent rating for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers of the major hand, with the thumb attempting to oppose the fingers, and a 10 percent rating with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and a 10 percent rating is also available for limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) or more between the finger tip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  

In addition, to the extent the new criteria would permit a 10 percent rating for ankylosis of the left thumb, and two 10 percent ratings for limited motion for the Veteran's index and ring fingers under Diagnostic Code 5229 (based on the May 2003 findings of the inability of the index and long fingers to get closer than 3 cm of the palmar crease), and a resulting combined rating of 30 percent under 38 C.F.R. § 4.25 (2010) (See the note precedent to the new rating criteria which provides that if there is evidence of limitation of motion of two or more digits, each digit may be evaluated separately and then combined), the Board finds that such action would also be prohibited as pyramiding under 38 C.F.R. § 4.14.  More specifically, the Veteran is now in receipt of a 30 percent rating for moderate incomplete paralysis of the median nerve under Diagnostic Code 8515, the symptoms of which are noted to include the thumb in the plane of the hand (ape hand), absence of flexion of the index finger, feeble flexion of the middle finger, and inability to flex the distal phalanx of the thumb.  Thus, to rate the Veteran's thumb ankylosis/limitation of flexion under Diagnostic Code 5224 or 5228, and the index and middle finger under Diagnostic Code 5229 would amount to rating the same symptoms under different diagnostic codes, which is clearly prohibited.  

Moreover, arthritis is also based on limitation of the involved joint such that a separate rating for the Veteran's left thumb arthritis under the diagnostic criteria for arthritis would also be prohibited as pyramiding.  38 C.F.R. § 4.14.  Similarly, to rate the Veteran's limited thumb motion under both limitation of motion of the thumb (Diagnostic Code 5228) and thumb ankylosis (Diagnostic Code 5224) would also be prohibited.  Id.  Finally, while the Board has also considered whether the Veteran's pain on motion would provide a basis for an even higher rating, the Board finds that there is no additional uncompensated motion that could provide a basis for an even higher rating under the applicable codes, especially in light of the fact that the Veteran's pain has also been considered in connection with his additional 30 percent rating for left median nerve damage with associated spasming of the left thumb.  It should also be noted that Diagnostic Code 5230 provides only a noncompensable rating for limitation of motion of the ring or little finger.

In summary, the Veteran's left hand symptoms related to his service-connected finger fractures have not been shown at any point during the time frame relevant on appeal to entitle the Veteran to higher than a 20 percent schedular rating relating to the limitation of motion of the left index, and long fingers, especially given the symptoms that are already contemplated by the 30 percent rating assigned by the RO for median nerve damage.  Indeed, this was precisely the reason the Board refrained from rating the residuals of finger fracture until after the RO assigned a rating for the newly service-connected median nerve damage.  

Finally, although the Veteran indicated that he had difficulty with movement of his fingers, he did not indicate that he was unable to accomplish all movements and daily activities with the fingers.  Similarly, although he also mentioned that he retired from his occupation as an engineer, he stated that this was primarily due to the disabling effects of his heart condition (he is a heart transplant recipient) and did not state that he was precluded from all gainful employment as a result of this and/or his other service-connected disabilities.  Thus, the Board does not find that the Veteran has raised a claim for a total disability rating based on individual unemployability (TDIU) as a result of this statement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board would further point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected finger fractures primarily consist of limited flexion of the index and middle fingers of the left major hand with pain that interferes with certain daily activities.  However, such impairment is found to be contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disabilities.  Referral for consideration of extraschedular ratings is, therefore, not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for traumatic fracture of the 2nd and 3rd proximal phalanx of the left (major) hand is denied.




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


